      Case 3:20-cr-03296-CAB Document 24 Filed 12/01/20 PageID.75 Page 1 of 1




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                 Case No.: 20CR3296-CAB
 9
10               Plaintiff,
                                               ORDER GRANTING MOTION AND
11          v.                                 JUDGMENT TO DISMISS CASE
12
     GENARO ESCOBEDO-HERNANDEZ,
13
14               Defendant
15
16
17
18        Upon motion by the United States and for good cause shown,

19        IT IS ORDERED that the motion to dismiss is granted and this case shall be

20 dismissed without prejudice.
21       SO ORDERED.

22
23 Dated:    12/1/2020            ___________________________________________
                                  HONORABLE CATHY ANN BENCIVENGO
24                                United States District Judge
25
26
27
28


30
